Citation Nr: 9916638	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-43 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1952 to August 1953.

A March 1982 RO rating decision denied service connection for 
a psychiatric disability.  The veteran was notified of this 
determination in March 1982 and he did not appeal.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1994 RO decision that determined there was no 
new and material evidence to reopen a claim for service 
connection for a psychiatric disability.  In June 1996, the 
Board determined there was new and material evidence to 
reopen the claim for service connection for a psychiatric 
disability and remanded the case to the RO for additional 
development and for consideration of the issue of service 
connection for a psychiatric disorder on a de novo basis.



FINDING OF FACT

The veteran has a chronic acquired psychiatric disability 
that had its onset in service.


CONCLUSION OF LAW


Generalized anxiety disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).




REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Factual Background

The veteran had active service from July 1952 to August 1953.

Service medical records show that the veteran was 
hospitalized in July 1953 with an undetermined diagnosis 
because of headaches for one year that had been constant and 
more severe in the past 6 weeks.  During this hospitalization 
the veteran underwent a medical board evaluation.  It was 
noted that he remained quite tense and complained frequently 
of headaches.  It was noted that his immaturity was evident 
and featured in his inability to handle aggressive drives and 
to find satisfaction for dependency needs.  It was noted that 
his headaches were clearly the result of tension.  The 
medical board determined that the diagnosis was passive 
aggressive reaction, that this condition was not incurred in 
line of duty, that it had existed prior to service, and that 
the veteran be discharged from service because of medical 
unfitness due to this condition.  In August 1953, the veteran 
was discharged from service because of this condition.


The veteran underwent a VA psychiatric examination in July 
1982.  He gave a history of working numerous jobs after 
service, including work for the Post Office for 2 years.  He 
reportedly resigned the Post Office job because the work got 
on his nerves and exerted too much pressure on him, and had 
stopped working altogether in 1975.  He reported that any 
kind of work he had to do was too much for him and 
overwhelming.  He reported feeling embarrassed around people 
because he claimed to hear, on and off in his head, being 
called a bum, being told that he's good for nothing, and that 
he was being advised to do away with himself because he was a 
burden on people.  He complained of headaches and dizziness.  
He talked in a flat manner.  His affect was flat.  There was 
no clear-cut evidence of any suspiciousness, and his 
description of auditory hallucinations was quite vague.  
Contact with reality was poor.  Memory, judgment, and insight 
were impaired.  Neurological evaluation disclosed no 
neurological disorder for complaints of headache and 
dizziness.  The diagnosis was schizophrenia, chronic, 
undifferentiated type.

Statements from the veteran's sister were received in the 
1990's.  These statements are to the effect that the veteran 
had had no psychiatric problems prior to service and that he 
has had continuous psychiatric problems since separation from 
service.

The veteran testified at a hearing in October 1994.  His 
testimony was to the effect that he had no psychiatric 
problems before service and that his current psychiatric 
disability began in service.  His testimony was to the effect 
that he was treated for psychiatric problems in service and 
that he has had continuous psychiatric problems since 
separation from service.

VA medical records show that the veteran was treated for 
psychiatric problems in the 1990's.  A VA letter dated in 
1994 notes that he has been a patient for 3 years.  Other 
records show that he attended the Day Hospital Program from 
June to November 1995, and that the diagnoses were chronic 
dysthymia and anxiety.

The veteran underwent a VA psychiatric examination by a board 
of 2 psychiatrists in September 1996 pursuant to a remand of 
the case by the Board to the RO for such an examination in 
order to determine the nature and extent of his psychiatric 
condition and to obtain an opinion as to the etiology of his 
current psychiatric condition.  The veteran gave a history of 
psychiatric and employment problems since separation from 
service.  The psychiatrists who examined the veteran and 
reviewed the evidence in his claims folder concluded that he 
had an Axis I diagnosis of generalized anxiety disorder.  It 
was opined that the veteran's psychiatric condition had been 
misdiagnosed in service as there was little evidence to 
support the diagnosis of passive aggressive personality 
disorder.  It was noted that his symptoms in service were not 
substantially different from the symptoms he had experienced 
since separation from service.  It was noted that there was 
no evidence to support the diagnosis of schizophrenia made in 
1982.

A letter received from a private medical facility was 
received in November 1996 pursuant to a request from the RO 
for information concerning the veteran's reported psychiatric 
treatment at this facility from 1963 to 1967 by a Dr. Bomse.  
It was noted that the veteran was not a patient and that Dr. 
Bomse had been deceased for many years.

The veteran testified at a hearing before the undersigned 
sitting at the RO in March 1999.  His testimony was to the 
effect that he currently had an anxiety disorder that began 
in service and that this condition had been misdiagnosed in 
service as a personality disorder.


B.  Legal Analysis

The veteran's claim for service connection for a psychiatric 
disability is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records show that the veteran was found 
to have passive aggressive reaction or a personality 
disorder.  A personality disorder is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  The service 
medical records are negative for any other psychiatric 
disability.  Nevertheless, service connection may be 
established for the veteran's current psychiatric condition 
if the post-service medical records show that it began in 
service and that it persisted continuously since then or if 
the post-service medical records link it to a condition or 
incident of service.  38 C.F.R. § 3.303(b),(d).

The post-service medical records do not show the presence of 
a chronic acquired psychiatric disability until 1982 when the 
veteran was found to have undifferentiated type schizophrenia 
on VA psychiatric examination.  The post-service medical 
records do not show the presence of any other psychiatric 
treatment or evaluation until the 1990's when VA medical 
reports show the presence of a psychoneurotic disorder, 
variously classified to include dysthymia and anxiety.  

In September 1996, the veteran underwent psychiatric 
examination by 2 psychiatrists pursuant to a Board remand of 
the case to the RO for such examination in order to determine 
the nature and extent of the veteran's psychiatric condition 
and to obtain an opinion as to the etiology of the veteran's 
current psychiatric disorder.  These examiners concluded that 
he had generalized anxiety disorder.  These 2 psychiatrists 
opined that the veteran's psychiatric condition had been 
misdiagnosed in service and that his psychiatric 
manifestations in service were not substantially different 
from his current psychiatric symptoms that he had been 
experiencing since separation from service.  These 
psychiatrists also concluded that the evidence did not 
support the diagnosis of schizophrenia in 1982.

Statements from the veteran and his sister, and testimony 
from the veteran are to the effect that the veteran had no 
psychiatric problems before service and that he has had 
continuous psychiatric problems since separation from 
service.  This lay evidence is not sufficient to medically 
link the veteran's current psychiatric disorder to the 
psychiatric condition found in service or to demonstrate the 
presence of a chronic psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This lay evidence, 
however, does indicate that the veteran has had psychiatric 
problems since his separation from service. 

After consideration of all the evidence, the Board finds that 
it is in equipoise as to whether or not the veteran's 
psychiatric condition in service persisted continuously since 
his separation from service or whether his current 
generalized anxiety disorder is causally related to the 
psychiatric condition treated in service.  That is, the 
evidence is in equipoise as to whether or not the veteran's 
current psychiatric condition is the same condition that led 
to his medical separation from service.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for a psychiatric disability with 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for generalized anxiety disorder is 
granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

